Citation Nr: 1139335	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic interstitial lung disease associated with reactive airway disease or asthma.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to a rating in excess of 30 percent for chronic interstitial lung disease associated with reactive airway disease or asthma.  

4.  Entitlement to a rating in excess of 50 percent for depressive disorder, not otherwise specified, and panic disorder with agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007, February 2009, October 2009, and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the August 2007 rating decision the RO denied service connection for prostate cancer.  In the February 2009 rating decision, the RO found that a claim for service connection for sleep apnea, to include as secondary to service-connected chronic interstitial lung disease associated with reactive airway disease or asthma, remained denied.  In the October 2009 rating decision, the RO continued a 30 percent rating for chronic interstitial lung disease associated with reactive airway disease or asthma.  In the February 2010 rating decision, the RO continued a 50 percent rating for depressive disorder, not otherwise specified, and panic disorder with agoraphobia.  

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).
During the June 2011 hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submitting additional evidence.  To date, no additional evidence has been received.  

The Board notes that, on VA examination in January 2010, the psychiatrist noted that the Veteran's responses suggested a cognitive disorder, which was either secondary to his anxiety or based on other compromising brain function.  Additionally, during the June 2011 hearing, the Veteran asserted that he has erectile dysfunction due to his depression.  The claims for service connection for a cognitive disorder and erectile dysfunction, to include as secondary to service-connected depressive disorder, not otherwise specified, and panic disorder with agoraphobia, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The Board's dismissal of the claim for service connection for sleep apnea is set for the below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, Veteran indicated that he wished to withdraw from appeal the claim of entitlement to service connection for sleep apnea.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic interstitial lung disease associated with reactive airway disease or asthma, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  On the date of the June 2011 hearing, the Veteran withdrew from appeal the claim of entitlement to service connection for sleep apnea.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic interstitial lung disease associated with reactive airway disease or asthma, is dismissed.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As regards the claim for service connection for prostate cancer, the Veteran asserts that he has prostate cancer related to his exposure to polyurethane paint during service.  In support of this assertion, he has submitted several articles regarding exposure to metals and chemicals, including cadmium, dimethylformamide, and acrylonitrile, and an increased risk for prostate cancer.  A March 1980 Medical Board Report reflects that the Veteran had worked as an aircraft painter at the Naval Air Station and was exposed to polyurethane paints on multiple occasions.  

An August 2006 record of VA treatment reflects that the Veteran asked a urology resident whether exposure to polyurethane paints during service could be responsible for his prostate cancer and presented articles he had obtained from the internet regarding such a relationship.  The resident stated that he was not familiar with the environmental exposure of polyurethane paint, but that it was a possibility based on what was known about Agent Orange exposure.  The resident added that, because prostate cancer has a very high prevalence in the United States, it would be difficult to single out solitary environmental exposures.  

During an October 2006 VA examination to evaluate his service-connected respiratory disability, the Veteran reported that he was exposed to polyurethane paint while painting aircraft during service and stated his belief that the paint fumes had were an etiological factor affecting his lungs and prostate gland.  The examiner commented that this would be discussed later, although he informed the Veteran that he did not have any information about polyurethane paint fumes.  The examiner did opine that there did not appear to be any connection between the Veteran's service-connected orchiectomy and his prostate cancer.  The assessment following examination included adenocarcinoma of the prostate, which did not bear any relation to the service-connected orchiectomy.  

During VA treatment in August 2007, the Veteran and another urology resident discussed the lack of class A scientific data supporting the causal relationship between environmental exposures and prostate cancer.  The resident stated that it was possible that exposure to paint may cause prostate cancer, but she could not write a letter stating that there is a definite relationship.  The following month, the chief of the urology section indicated that he had contacted medical oncology at the Denver VA Medical Center (VAMC) and a medical oncologist at a university, who indicated that they could not write a letter supporting the Veteran's claim for service connection for prostate cancer.  The physician noted that the evidence was just not available; however, he had been advised to contact a toxicologist or environmental epidemiologist.  During treatment in November 2007, the chief of urology informed the Veteran that he had spoken with two toxicologists, who each indicated that they needed additional information.  The Veteran was provided with the contact information for each toxicologist.  An April 2008 VA record reflects that the Veteran's request for VA to pay for consultation with a toxicologist had been denied.  The fee basis clerk indicated that there was no credible data that painting airplanes results in prostate cancer, nor was there any way that a toxicologist could prove this one way or another.  The Veteran was advised that, if he wished to pursue this line of inquiry, he would need to do so at his own expense.  

In an April 2008 letter, Dr. M.J.K., a private toxicologist, indicated that he had been contacted by the Veteran requesting a toxicology consultation regarding the role that his occupational exposure from painting aircraft in the Navy may have had on his development of prostate cancer.  Dr. M.J.K. indicated that he had not evaluated the Veteran, but that aircraft painting is a common source of elevated exposure to cadmium, a metal which has been implicated as a cause of prostate cancer.  The physician included some excerpts from medical literature regarding this relationship.  He added that, without an evaluation, he could not comment on the specific etiology of the Veteran's prostate cancer; although based on his preliminary review, he believed that the matter was worthy of further consideration.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The August 2006 and August 2007 VA treatment records, as well as the April 2008 letter from Dr. M.J.K. suggest a nexus between the Veteran's prostate cancer and his in-service exposure to polyurethane paint.  However, each of these opinions is simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Although the October 2006 VA examiner opined that the Veteran's prostate cancer was not related to the service-connected orchiectomy, she did not provide an opinion regarding the relationship between the Veteran's prostate cancer and his in-service exposure to polyurethane paint.  Accordingly, a VA examination to obtain a medical nexus opinion regarding the etiology of the Veteran's prostate cancer is warranted.  See McLendon, 20 Vet. App. at 83.

As regards his service-connected lung disability, the Veteran is currently in receipt of a 30 percent rating pursuant to Diagnostic Code 6828-6602.  Pursuant to Diagnostic Code 6828, eosinophilic granuloma of the lung is evaluated pursuant to the General Rating Formula for Interstitial Lung Disease.  This formula provides for evaluations from 10 to 100 percent based on findings from a pulmonary function test (PFT), in particular, Forced Vital Capacity (FVC) and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)), as well as the maximum oxygen consumption in ml/kg/min.  38 C.F.R. § 4.97, Diagnostic Code 6828.  Pursuant to Diagnostic Code 6602, bronchial asthma is also evaluated on the basis of findings from a PFT, in particular, Forced Expiratory Volume in one second (FEV-1) and Forced Expiratory Volume in one second/Forced Vital Capacity (FEV-1/FVC).  38 C.F.R. § 4.97, Diagnostic Code 6602.  

The Veteran was most recently afforded a VA examination to evaluate his service-connected lung disease in September 2009.  A PFT from that date reflects post-bronchodilator FVC of 86 percent predicted, post-bronchodilator FEV-1 of 83 percent predicted, and post-bronchodilator FEV-1/FVC of 78 percent predicted.  DLCO was 91 percent predicted.  

VA treatment records include a December 2009 PFT.  At that time, post-bronchodilator FVC was 70 percent predicted, post-bronchodilator FEV-1 was 69 percent predicted, and post-bronchodilator FEV-1/FVC was 80 percent predicted.  DLCO was 85 percent predicted.  The physician noted that these were suboptimal test results and that the Veteran's decreased DLCO normalized with DLCO/VA, suggesting a loss of lung volume.  Most recently, a July 2010 PFT reveals that post-bronchodilator FVC was 70 percent predicted, post-bronchodilator FEV-1 was 23 percent predicted, and post-bronchodilator FEV-1/FVC was 26 percent predicted.  The physician commented that these were questionable test results, which limited interpretation, and suggested that the test might need to be repeated.  

Despite the fact that the December 2009 and July 2010 PFTs were described as suboptimal and questionable, respectively, they, nevertheless, reflect a worsening of the Veteran's condition since September 2009.  Moreover, during the June 2011 hearing, the Veteran testified that his lung condition had gotten worse over the last year or two.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  The aforementioned evidence and testimony suggests a worsening of the Veteran's service-connected lung disability since the September 2009 VA examination.  

Additionally, the Veteran's service-connected psychiatric disability was most recently evaluated during a January 2010 VA examination.  The Veteran described panic and fearfulness of leaving his house; adding that he had stayed at home for three weeks.  He described difficulty with memory and concentration.  On examination, the Veteran seemed to have difficulty maintaining attention to the degree that a cognitive disorder was suggested.  The examiner opined that such cognitive disorder was either secondary to the Veteran's anxiety or based on other compromising brain function.  The Veteran was irritable and felt discouraged to the point that he believed life was hardly worth living.  He denied specific plans to end his life.  The Axis I diagnoses included panic disorder with agoraphobia and depressive disorder, not otherwise specified.  The examiner assigned a Global Assessment of Functioning (GAF) score of 52 based on panic disorder, 58 based on depression, and 52 based on cognitive disorder.  The examiner opined that the Veteran had reduced reliability and productivity due to anxiety signs and symptoms, with significant absences from work.  He further opined that, due to the panic disorder and depression (without consideration of his cognitive disorder) the Veteran was able to maintain activities of daily living, including personal hygiene.  His symptoms were described as intermittent, but frequent, although he did not have remission of symptoms in recent years.  No inappropriate behavior was described and thought processes and communication were unimpaired.  Social functioning was somewhat impaired, as the Veteran was reluctant to be away from the confines of his house, and employment was impaired, as the Veteran was missing significant amounts of work.  

An April 2010 record of VA mental health treatment reflects that the Veteran described chronic suicidal ideation, although he denied any plan to harm himself.  During VA treatment in July 2010, he denied any suicidal ideation.  The GAF score assigned on each date was 50.  In correspondence dated in June 2011, the Veteran's VA mental healthcare providers noted that they had observed little improvement in the Veteran's condition over time and; rather, his condition appeared to have worsened.  They opined that the Veteran was significantly impaired by his anxiety and depression and was marginally able to function outside the confines of his home.  During the June 2011 hearing, the Veteran testified that there were times when he would not leave his house for three to four days in a row, or more, because of his panic attacks.  He also reported occasional suicidal and homicidal thoughts.  

The aforementioned evidence and testimony also suggests a worsening of the Veteran's service-connected psychiatric disability since his January 2010 VA examination.  

Accordingly, to ensure that the record reflects the current severity of the Veteran's service-connected lung and psychiatric disabilities, the Board finds that more contemporaneous examinations, responsive to the pertinent rating criteria, are needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

As regards his service-connected psychiatric disability, the Board notes that, in addition to the diagnoses of panic disorder and depressive disorder, the most recent VA examiner also diagnosed the Veteran with a cognitive disorder.  In evaluating the service-connected psychiatric disability, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected psychiatric disability from those attributable to any other disability that is not service-connected.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Prior to arranging for the Veteran to undergo VA examinations, the AMC/RO should obtain and associate with the claims file all outstanding pertinent records.

During the June 2011 hearing, the Veteran reported that he was currently receiving counseling for his depression at the Lakewood VA Outpatient Clinic (OPC) at least once every two months.  He also testified that he was currently being treated for his lung disorder and had an appointment with his VA physician regarding his lung condition the following month.  The claims file currently includes treatment records from the Denver VAMC (to include the Aurora and Lakewood OPCs) dated from March 1991 to July 2010.  The Veteran's June 2011 testimony suggests that more recent pertinent VA treatment records are available.  

Additionally, May 2010 statements of the case (SOCs) reflect that the RO electronically reviewed treatment records from the Denver VAMC, dated from November 1995 to May 2010.  The RO specifically discussed a May 2010 mental health treatment record and an April 2010 record of treatment pertaining to the service-connected lung disability.  While records dated to July 2010 have been associated with the claims file, these April and May 2010 treatment records are not currently associated with the claims file.  Accordingly, on remand, copies of any such records should be obtained and appropriately associated with the file for the Board's review.  

Further, a July 2006 VA treatment record reflects that the Veteran was seen at the San Francisco VAMC for a second opinion regarding his prostate cancer.  An October 2006 VA treatment record reflects that the Veteran sought a second surgical opinion regarding his prostate cancer in San Diego.  No records from either the San Francisco or San Diego facility are currently associated with the claims file.  

As any records of VA treatment from the Denver VAMC (to include the Lakewood and Aurora OPCs) since July 2010, as well as any outstanding records dated in April and May 2010 (as discussed in the May 2010 SOCs), and any records of treatment from the San Francisco and/or San Diego VAMCs (to particularly include any opinion regarding the Veteran's prostate cancer, dated in July 2006), are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of evaluation and/or treatment, pertinent to the claims remaining on appeal, from the Denver VAMC (to include the Lakewood and Aurora OPCs) since July 2010, as well as any outstanding records dated in April and May 2010 (as discussed in the May 2010 SOCs).  The AMC/RO should also obtain any records of treatment from the San Francisco and/or San Diego VAMCs (to particularly include any opinion regarding the Veteran's prostate cancer, dated in July 2006).  All records and/or responses received should be associated with the claims file.

2.  After all available records have been associated with the claims file, arrange for the Veteran to undergo a VA examination to evaluate his prostate cancer.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer was incurred or aggravated as a result of active service, to include exposure to polyurethane paint therein.  In providing this opinion, the examiner should specifically consider and address the August 2006 and August 2007 VA treatment records (discussed above) as well as the April 2008 letter from Dr. M.J.K.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file, arrange for the Veteran to a VA pulmonary examination to evaluate his lung disability.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination report should specifically include a PFT, including post-bronchodilator FVC, FEV- 1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min).  If the DLCO (SB) or maximum oxygen consumption test is not performed, the examiner should provide reasons stating why the test would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  Similar reasons should be provided if post-bronchodilator values are not provided.  The examiner should also indicate whether the Veteran has cor pulmonale or pulmonary hypertension or whether he requires outpatient oxygen therapy.  The examiner should also indicate whether the Veteran requires visits to a physician for care of exacerbations on at least a monthly basis and whether he has required any systemic corticosteroids or immunosuppressive medications since May 2008, and, if so, the frequency of such medications.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination (by a psychologist or psychiatrist).  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The psychologist or psychiatrist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's service-connected depressive disorder, not otherwise specified, and panic disorder with agoraphobia.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's depressive disorder, not otherwise specified, and panic disorder with agoraphobia, and an explanation of what the score means.  

In evaluating the service-connected psychiatric disability, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected psychiatric disability from those attributable to any other disability that is not service-connected.  

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


